[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Browdy and Neimark, PLLC1625 K Street, N.W.
Suite 550
Washington, DC 20006																 
In re Application of					:
MORICHIKA et al.					:	DECISION ON PETITION
Serial No.: 16/390,197				:	UNDER 37 CFR § 1.59(b)
Filed: April 22, 2019					:
Attorney Docket No: MORICHIKA2C			:
 
This is in response to the petition under 37 CFR § 1.59(b), filed March 9, 2021, to expunge information from the above identified application. This application has been allowed.  

Petitioner requests that the documents contained in the sealed envelope accompanying a Proprietary Information IDS, submitted on March 9, 2021, be expunged from the record. Petitioner states either: (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public. The petition fee set forth in 37 CFR § 1.17(g) has been paid.

The reasons set forth in this petition establishes to the satisfaction of the Director that expungement of the information is appropriate. The information in question has been determined by the undersigned to not be material to the examination of the instant application.

Therefore, petitioner’s petition is GRANTED.

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.

The file entry for this document has been closed and as such the document is no longer publicly available, which is the IFW equivalent to removal of a paper document from a paper file wrapper.  



/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600